Case 18-12808-KG Doc 144 Filed 02/27/19 Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)
In rec ) Chapter 11
)
WHITE EAGLE ASSET PORTFOLIO, LP, etal.,1 ) Case No. 18-12808 (KG)
v ) (Jointly Administered)
)
Debtors. )
)
CERTI- ICATE OF SERVICE

 

I, Colin R. Robinson, hereby certify that on the 27th day of February, 2019, l
caused a copy of the following document(s) to be served on the individual(s) on the attached
service list(s) in the manner indicated:

[Signed] Order Granting Motion for Admission Pro Hac Vice (Marc E.
Kasowitz of Kasowitz Benson Torres LLP) [Docket No. 14()]

[Signed] Order Granting Motion for Admission Pro Hac Vl'ce (Sheron
Korpus of Kasowitz Benson Torres LLP) [Docket N0. 141]

[Signed] Order Granting Motion for Admission Pro Hac Vice (Gavin D.
Schryver of Kasowitz Benson Torres LLP) [Docket N0. 142]

[Signed] Order Granting Motion for Admission Pro Hac Vice (Alycia Regan
Benenati of Kasowitz Benson Torres LLP) [Docket No. 143]

/S/ Colz`n R. Robinson
Colin R. Robinson (DE Bar No. 5524)

 

l The Debtors in these chapter ll cases, along With the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Paltner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.

DOCS”DE:222340.22 93856/001

 

CaS€ 18-12808-KG DOC 144

White Eagle Asset Portfolio, LP, et al. -
2002 Service List (FCM)

Case No. 18-12808 (KG)

Document No. 222331

08 ~ Hand Delivery

20 ~ First Class Mail

(Counsel to Debtors)

Colin R. Robinson, Esquire
Pachulski Stang Ziehl & J ones LLP
919 N. l\/Iarket Street, 17th Floor
Wilrnington, DE 19801

Hand Delivex'y

(United States Attorney)

David C. Weiss c/o Ellen Slights, Esquire
United States Attorney’s Office

District of Delavvare

Hercules Building

1313 N. Market Street, Suite 400
Wilmington, DE 19899

Hand Delivery

(United States Trustee)

Juliet M. Sarkessian, Esquire
Oflice of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox #35

Wilrnington, DE 19801

Hand Delivery

(State Attorney General)

l\/lattheW P. Denn, Esquire

Delaware Department of Justice
Carvel State Oftice Building, 5th Floor
820 N. French Street

Wilrnington, DE 19801

DOCS___DE:222331.1 93856/001

Filed 02/27/19 Page 2 of 4

Hand Delivery

Zillah A. Frarnpton, Bankruptcy
Adrninistrator

Delaware Departrnent of Revenue
Carvel State Ofi`lce Building, 8th Floor
820 N. French Street

Wilmington, DE 19801

Hand Delivery

(Counsel for Wilmington Trust/Emergent
Capital Representation)

Andrew Skouvakis, Esquire

K&L Gates LLP

600 N. King Street, Suite 901
Wilrnington, DE 19801

Hand Delivery

(Counsel for Wilrnington Trust National
Association)

Matthew B. Goeller, Esquire

K&L Gates LLP

600 N. King Street, Suite 901
Wilmington, DE 19801

Hand Delivery

(Top Unsecured Creditor)
Scott E. Waxrnan, Esquire
K&L Gates LLP

600 N. King Street, Suite 901
Wilmington, DE 19801

Hand Delivery

(Counsel for CLMG Corp. and LNV
Corporation)

Jeffrey M. Schlerf, Esquire

Carl D. Neff, Esquire

Fox Rothschild LLP

919 N. l\/Iarket Street, Suite 300
Wilrnington, DE 19801

CaS€ 18-12808-KG DOC 144

First Class Mail

(Counsel for CLMG Corp. and LNV
Corporation)

Thomas E. Lauria, Esquire

J esse L. Green, Esquire

White & Case LLP

Southeast Financial Center

200 S. Biscayne Boulevard, Suite 4900
Miarni, FL 33131

Fi`rst Class Mail

(Counsel to LNV Corporation and CLMG
Cor“p.)

David l\/I. Turetsky, Esquire

AndreW T. Zatz, Esquire

Kimberly A. Haviv, Esquire

White & Case LLP

1221 Avenue of the Americas

NeW York, NY 10020-1095

First Class Mail

(Counsel for CLMG Corp. and LNV
Corporation)

Jason N. Zakia, Esquire

White & Case LLP

227 W. l\/Ionroe Street, Suite 3900
Chicago, IL 60606-5055

First Class Mail

(Counsel for Wilmington Trust National
Association)

David C. Neu, Esquire

K&L Gates LLP

925 Fourth Avenue, Suite 2900

Seattle, WA 98104

First Class Mail

Secretary of State

Division of Corporations - Franchise Tax
John G. Townsend Building, Suite 4

401 Federal Street

Dover, DE 19901

DOCSWDE;222331.1 93856/001

Filed 02/27/19 Page 3 of 4

First Class Mail

Secretary of Treasury

820 Silver Lake Boulevard, Suite 100
Dover, DE 19904

First Class Mail

US Department of Treasury
Ofi`lce of General Counsel

1500 Pennsylvania Avenue, NW
Washington, DC 20220

First Class Mail

({acting] United States Attorney General)
Matthew G. Whitaker, Esquire

Ofiicc of the Attorney General

US Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

First Class Mail

(Pension Beneflt Guaranty Corporation)
Pension Beneflt Guaranty Corporation
Offlce of the Chief Counsel

1200 K Street, NW

Washington, DC 20005

First Class Mail

Securities and Exchange Cornmission
Marc P. Berger, Esquire

NY Regional Director

Brookfield Place, Suite 400

200 Vesey Street

Nevv York, NY 10281-1022

First Class Mail

Securities and Exchange Commission -
Headquarters

100 F Street, NE

Washington, DC 20549

 

CaS€ 18-12808-KG DOC 144

First Class Mail

Securities and Exchang,e Cornmission
Sharon Binger

Philadelphia Regional Director

One Penn Center, Suite 520

1617 JFK Boulevard

Philadelphia, PA 19103

First Class Mail

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

“1-:1._ ,.] 1__1_:,\
rlluau€ipui'a, PA 19191-7346

First Class Mail

(Top Unsecured Creditor)

l\/ILF LeXserv

Nathan A. Evans, President & CEO
4350 East-West Highvvay, Suite 905
Bethesda, l\/ID 20814

First Class Mail

(Top Unsecured Creditor)
Holland & Knight LLP

Jesus E. Cuza, Esquire

701 Brickell Avenue, Suite 3300
l\/liarni, FL 33131

First Class Mail

(Top Unsecured Creditor)

Curtis, Mallet-Prevost, Colt & Mosle, LLP
Gabriel Hertzberg,, Esquire

101 Park Avenue

NeW York, NY 10178-0061

First Class Mail

(Top Unsecured Creditor)

Daniel Coker Horton & Bell, P.A.
Alfred Srnith

4400 Old Canton Road, Suite 400
Jackson, MS 39215-1084

DOCS_DE;222331.1 93856/001

Filed 02/27/19 Page 4 of 4

First Class Mail

(Top Unsecured Creditor)

Waldman Trigoboff Hildebrandt & Calnan,
P.A.

Plaza 100, Suite 780

100 N.E. Third Avenue

Fort Lauderdale, FL 33301

First Class Mail

(Top Unsecured Creditor)

Omid Zareh, Esquire

Weinberg Zareh l\/lalkin Price LLP
45 Rockefeller Plaza, 20th Floor
Nevv York, NY 10111

First Class Mail

(Counsel to Creditors JSARCO, LLC)
Joseph E. Sarachek, Esquire

The Sarachek Lavv Firm

101 Park Avenue, 27th Floor

NeW York, NY 10178

 

